Citation Nr: 1106943	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for residuals 
of injury to the left knee, status post partial meniscectomy. 

2.  Entitlement to a compensable rating for residuals of injury 
to the left hip.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.

In September 2010, a hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In an October 2005 statement and at his September 2010 hearing, 
the Veteran indicated that he had previously sought benefits from 
the Social Security Administration (SSA).  In December 2005, the 
RO determined that the Veteran's claim should be deferred until 
his SSA records could be requested and obtained.  In January 2006 
an initial request was sent.  No reply was received, and the RO 
adjudicated the Veteran's claim.  However, under 38 C.F.R. § 
3.159(c)(2) (2010), VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency.  VA will end its efforts to obtain these records only if 
VA concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Id.  As these 
records may contain information relevant to the Veteran's claims 
for an increased rating and entitlement to a TDIU, the AMC should 
undertake further efforts to obtain those records and associate 
any evidence obtained with the claims folder.  If the records 
cannot be obtained the AMC should make a formal determination 
regarding the unavailability of the records or the futility of 
further efforts to obtain them and include this determination in 
the claims folder. 

Additionally, in February 2005, the Veteran asked for assistance 
in obtaining records from Dr. Crouch and Dr. Vakharia, two 
private physicians, and submitted the appropriate release forms 
showing that treatment began in October 2004.  In August 2005, VA 
received negative responses from both offices.  In October 2005, 
the Veteran submitted a statement which read "[t]hese are 
records from Dr. Couch and Dr. Vakharia which I submitted 21-
4142's on January 31, 2005 for you to request records.  According 
to a VA representative I spoke with on the telephone, I was told 
these records had never been received by VA."  No treatment 
records accompany this statement in the claims folder.  The 
Veteran subsequently submitted statements to the Disability 
Determination Service by each physician, dated in September 2004 
and October 2004, indicating that his dates of treatment may have 
been outside of the range initially provided to VA.  Therefore, 
the AMC should take additional steps to attempt to obtain these 
treatment records, including contacting the Veteran to obtain 
clarifying identifying information, to include whether the 
statements already submitted constitute the entirety of the 
existing treatment records from these two physicians, and to 
request that he resubmit any additional records in his 
possession.  

Further, an effort should be made to obtain a complete copy of 
the Veteran's VA treatment records.  In May 2007, the Veteran 
submitted VA treatment records dated from periods allegedly 
already associated with the claims folder; however, the documents 
submitted by the Veteran were not already of record.  Therefore, 
these additional records indicate that the Veteran's VA treatment 
records may not be complete.  On remand, the Veteran's complete 
VA treatment records should be obtained.

Lastly, as VA has not obtained an opinion on the Veteran's 
employability since August 2007, the Board should obtain a more 
recent opinion on the matter as the examination conducted in 
April 2010 did not address whether the Veteran's service-
connected disabilities render him unable to secure or follow a 
substantially gainful occupation.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from the VA Medical Center in Birmingham, 
Alabama, dated since August 2003.

2.  Make arrangement to obtain any 
existing additional treatment records from 
Dr. Couch and Dr. Vakharia.  The Veteran 
should be contacted regarding the possible 
existence of any additional treatment 
records other than the September 2004 and 
October 2004 statements to the Disability 
Determination Service.  If additional 
records do exist, the Veteran should be 
asked to provide the necessary identifying 
information needed to locate the records 
and to submit all relevant records that he 
has in his possession, to include the 
records referred to in his October 2005 
statement.   

3.  Make arrangements to obtain the 
Veteran's complete SSA records, to include 
a copy of their decision regarding the 
Veteran's claim for Social Security 
disability benefits, as well as the 
medical records relied upon in that 
decision.

Efforts to obtain the Veteran's SSA records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought and the 
unavailability of the records or the 
futility of any additional efforts should 
be formally documented for the record. 

4.  After the foregoing development has 
been completed, schedule the Veteran for an 
appropriate VA examination.  The claims 
file, to include a copy of this remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify all residuals 
attributable to the Veteran's residuals of 
an injury to the left knee and residuals of 
an injury to the left hip.

The examiner should report the range of 
motion measurements for the left knee and 
left hip, in degrees. Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including pain 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left knee and left hip are used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of recurrent subluxation or 
lateral instability of the left knee, and 
if so, to what extent.

Based on the examination and review of the 
claims folder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities (i.e., residuals of 
an injury to the left knee, residuals of an 
injury to the left hip, degenerative joint 
disease of the right knee, nasal impairment 
due to trauma, multiple scars on the face 
and left upper and lower extremities, 
tinnitus, and hearing loss) render him 
unable to secure or follow a substantially 
gainful occupation.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused 
by his nonservice-connected disabilities. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  After completion of the above, review 
the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinion(s) 
requested, the report must be returned to 
the examiner for corrective action.

6.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

